DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This correspondence is in response to applicant’s reply filed on 05/13/2022.  Claims 1-20 are pending.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Brett Guenther on August 10, 2022.
The application has been amended as follows: 
1.	(Currently Amended) A membrane-integrated lamina emergent torsional joint comprising: 
torsional segments that are substantially parallel to one another, each torsional segment capable of a twisting motion along a length between end portions of the torsional segment;
a first member and a second member that are coupled by the torsional segments, and that can be configured into a folded configuration or an unfolded configuration by a hinge movement facilitated by the twisting motion of one or more of the torsional segments; and
a membrane coupled to at least the first member and the second member, the membrane configured to allow the hinge movement while reducing, or preventing, other movements, wherein the membrane is adhered to the first member and the second member and not adhered to the torsional segments.

7.	(Canceled) 

9.	(Currently Amended) The membrane-integrated lamina emergent torsional joint according to claim 8, wherein the outside LET joint configuration includes:
the torsional segments connected to each other at each end by frame segments; 
one of the torsional segments is connected at a midpoint along its length to the first member by a first coupling block; and
another of the torsional segments connected at a midpoint along its length to the second member by a second coupling block.

10-12.	(Canceled)

13.	(Currently Amended) The membrane-integrated lamina emergent torsional joint according to claim 1, wherein:
the torsional segments, the first member, the second member are defined by a first planar sheet of material, and wherein the lamina emergent torsional joint further includes:
a second planar sheet of material that defines torsional segments, a first member, and a second member that correspond to those of the first sheet, the second sheet and the first sheet bonded to and separated by the membrane.


16.	(Currently Amended) A method for reducing parasitic motion in a lamina emergent mechanism comprising:
coupling a membrane to a planar layer, the planar layer defining a plurality of torsional segments between a first member and a second member, the coupling including bonding the membrane to the first member and the second member and not bonding he membrane to the plurality of torsional segments; and
folding the first member and the second member, wherein the folding includes:
applying a force to the first member or the second member, the applied force resulting in a twisting motion of at least one of the plurality of torsional segments and a parasitic motion of at least one of the plurality of torsional segments;
allowing, using the membrane, the twisting motion; and
resisting, using the membrane, the parasitic motion.


19.	(Canceled) 

20.	(Currently Amended) A surrogate fold for an origami mechanism comprising:
a first member and a second member configurable into a folded configuration or an unfolded configuration based on movement provided by a lamina emergent torsional joint coupled between the first member and the second member; and
a membrane coupled to a planar surface defined by the first member and the second member in the unfolded configuration, the membrane allowing a first hinge movement of the lamina emergent torsional joint in a first direction and resisting a second hinge movement of the lamina emergent torsional joint in a second direction that is opposite to the first, wherein the membrane is adhered to the first member and the second member and not adhered to torsional segments coupled between the first member and the second member.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The reason for the allowance of the claims in this case, is the structure drawn to a membrane-integrated lamina emergent torsional joint comprising: torsional segments that are substantially parallel to one another, each torsional segment capable of a twisting motion along a length between end portions of the torsional segment; a first member and a second member that are coupled by the torsional segments, and that can be configured into a folded configuration or an unfolded configuration by a hinge movement facilitated by the twisting motion of one or more of the torsional segments; and a membrane coupled to at least the first member and the second member, the membrane configured to allow the hinge movement while reducing, or preventing, other movements, wherein the membrane is adhered to the first member and the second member and not adhered to the torsional segments, now included in all the independent claims, in combination with the other elements recited, which is not found in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832. The examiner can normally be reached M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        10-Aug-22

/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632